UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) March 24, 2014 SIMMONS FIRST NATIONAL CORPORATION (Exact name of registrant as specified in its charter) Arkansas 000-06253 71-0407808 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 501 Main Street, Pine Bluff, Arkansas (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(870) 541-1000 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01.Regulation FD Disclosure. On March 24, 2014, Simmons First National Corporation issued a press release announcing that it has entered into a definitive agreement and plan of merger (“Agreement”) between the Registrant and Delta Trust & Banking Corporation (“Delta Trust”), headquartered in Little Rock, Arkansas, including its wholly-owned bank subsidiary Delta Trust & Bank (“DTB”)Copies of the press release and related supplemental materials are attached as Exhibits 99.1 and 99.2 to this Current Report and are incorporated herein by reference. Item 9.01.Financial Statements and Exhibits. Exhibit 99.1. Simmons First Announces Agreement to Acquire Delta Trust & Bank Exhibit 99.2. Supplemental Materials to Press Release Dated March 24, 2014 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Simmons First National Corporation (Registrant) March 24, 2014 /s/ROBERT A. FEHLMAN (Date) Robert A. Fehlman Senior Executive Vice President, Chief Financial Officer and Treasurer Exhibit Index Exhibit 99.1. Simmons First Announces Agreement to Acquire Delta Trust & Bank Exhibit 99.2. Supplemental Materials to Press Release Dated March 24, 2014
